Citation Nr: 0717205	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-24 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from April 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted a 50 percent rating for PTSD, effective 
from November 10, 2003, and denied entitlement to a TDIU 
rating.  

The Board notes that the veteran had been represented by 
Richard A. LaPointe, a private attorney who has recently 
retired.  In an April 2007 letter, the Board informed the 
veteran of these circumstances and notified him of his 
options, including representing himself, appointing a 
veteran's service organization, or appointing a different 
private attorney or agent.  The veteran was also advised that 
if the Board did not hear from him within 30 days of the date 
of the letter, the Board would assume that he wished to 
represent himself and would resume review of his appeal.  The 
Board has yet to hear from the veteran, thus, the Board will 
resume review of his appeal without representation.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by no more than reports 
of flashbacks, nightmares, sleep impairment, reports of panic 
attacks and anxiety, occasional disturbances of mood, 
subjective memory problems, subjective difficulty with 
concentration, and difficulties in establishing and 
maintaining effective work and social relationships.  These 
symptoms demonstrate no more than occupational and social 
impairment with reduced reliability and productivity.

2.  The competent evidence of record does not demonstrate 
that the veteran is unemployable solely due to his service- 
connected disability of PTSD.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341(a), 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The CAVC has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that any error in a VCAA notice should 
be presumed prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).

In August 2004 and April 2005, the veteran was sent letters 
informing him of the types of evidence needed to substantiate 
his claims and of VA's duty to assist him in substantiating 
his claims under the VCAA.  These letters informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
CAVC in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision since the claims herein 
are being denied and such matters are moot.

II.  Factual Background

VA treatment records show that in November 2003 the veteran 
was first seen by a staff nurse in the mental health clinic 
and reported that his work was harder and harder, he felt 
anxious going to work, and once he was there he did not want 
others around him and would isolate himself.  He claimed he 
was the same at home, and would isolate himself.  On clinical 
evaluation he was found to be alert and oriented, and he 
continued to report nightmares, intrusive thoughts of 
Vietnam, and a startle response.  He reported his sleep was 
poor.  He felt anxious and on a few occasions felt like he 
was having a panic attack, but reported that his medication 
helped calm him.  He continued to work, but reported his work 
was a struggle at times and he had missed some work.  He had 
a supportive wife, and frequently he was at home and spent 
time with his six-year old grandson.  He took his medications 
as ordered, and reported they helped him some.  At that time, 
upon being interviewed by the staff psychiatrist, the veteran 
reported he was doing pretty well, and coping well with 
flashbacks and nightmares which were less bothersome.  He 
preferred to keep to himself at work, and planned to retire 
in the future.  There were no problems with his psychiatric 
medications.  He had good general hygiene, was alert, 
relaxed, and cooperative, and had a euthymic mood and relaxed 
affect.  His thought processes were logical, with no 
hallucinations, paranoia, delusions, or suicidal or homicidal 
ideation.  A Global Assessment of Functioning (GAF) score of 
60 was assigned.

A VA treatment record dated in February 2004 showed that the 
veteran had experienced increased anxiety lately due to work-
related stress and a relapse of his wife's seizure disorder.  
He was coping fairly well with nightmares and flashbacks.  He 
was alert, cooperative, and neatly dressed.  His mood was 
mildly dysphoric with an anxious affect, his speech was 
normal, and he had a rational thought process.  He had no 
suicidal or homicidal ideation, and no psychotic symptoms.  A 
GAF score of 55 was noted.  In April 2004, he reported he had 
finally decided to retire and had tendered his resignation 
the week before.  He felt the pressure at his job was too 
much for him.  He reported that nightmares and flashbacks 
were not bothersome lately, and he was open to suggestions 
for proactively avoiding possible "retirement blues" by 
keeping active.  On examination he was found to be dressed 
casually, had a neat appearance, and was relaxed looking.  He 
had an easy smile, and a euthymic mood with a congruent 
affect.  His speech was normal and he had an organized 
thought process.  His cognition was intact, and he had no 
suicidal or homicidal ideation.  

Received from the veteran in April 2004 was an Application 
for Increased Compensation Based on Unemployability (VA Form 
21-8940), in which he reported that he was unable to secure 
or follow any substantially gainful occupation due to his 
PTSD.  He indicated that his PTSD affected full-time 
employment in April 2004, and that he had worked full time 
for the U.S. Postal Service as a mail handler from July 1971 
to April 2004.  With regard to time lost from illness, the 
veteran wrote "N/A".  He responded "yes" to having left 
his last job because of his PTSD.  He reported that he took 
two prescription medications for his PTSD, and claimed that 
these medications impaired his ability to think and to do 
things.  He further indicated that these medications make it 
impossible for him to work.  He also reported he had a panic 
attack in April 2004, went to the hospital for two days, had 
another panic attack while at work, and could not return to 
work.  

A VA treatment record dated in July 2004 showed that the 
veteran reported he had retired in April 2004  from a very 
stressful job with the Post Office after working there for 32 
years, and that he looked forward to enjoying more time with 
family and friends.  He planned to keep active with helping 
friends and others in need.  He reported that his nightmares 
and flashbacks had been less bothersome lately, and he had no 
depressive symptoms.  On examination he was found to be 
neatly dressed, was cooperative, and with a pleasant 
demeanor.  His mood was euthymic with a bright affect, and 
his speech was normal.  His through process was positive and 
organized, he had no formal thought disorder, and he had no 
suicidal or homicidal ideation.  His cognition was intact.  
His GAF was noted to be in the range of 60-65.  His 
psychiatric medications were continued.

On VA examination in September 2004, the veteran reported 
that he slept only three to four hours a night, that two to 
three times a week he had a disturbing dream or nightmare, 
and that he had night sweats.  He reported intrusive thoughts 
and flashbacks, approximately three times a month, followed 
by an increase in anxiety.  He reported some suicidal 
ideation, with the last occurring about two moths prior, but 
he had never taken any actions on those thoughts.  He did not 
report a problem with anger.  He reported having problems 
with irritability only when he had an exaggerated startle 
reflex for an unexpected touch or loud noises.  Other than 
that, his temper was found to be satisfactory.  He reported 
hypervigilant behavior in the form of generalized edginess as 
well as being uncomfortable in public or crowded places.  He 
reported that overall, he would rather be at home because he 
got agitated.  He reported that because of his dislike of 
being around groups of people, he declined most invitations 
to social functions.  The veteran reported he noticed a 
problem with his focus and concentration. 

The examiner noted that there was no variation in the 
veteran's relations with immediate family members, including 
his mother, his spouse, his children, and his sibling, since 
the June 2001 VA examination at which time he described his 
relationship with his family as good.  He continued to report 
a good relationship with his spouse, and noted they had been 
married for thirty-three years.  At the last rating 
examination in 2001 it had been noted that he had worked at 
the Post Office for 20 years, but now he reported he had just 
retired from his job, approximately four months before.  In 
terms of daily activities, the veteran spent most of his time 
around the house and reported that he and his wife had bought 
a "fixer-upper" about four years ago and he continued to 
work on the house.  He would also helped out his brothers 
when needed, and reported that one of his brothers is blind.  
He reported that he did not have too many friends, and that 
most of his social activities occurred inside the immediate 
family.  

On mental status examination in September 2004, the veteran's 
immediate and recent memory was satisfactory and his remote 
memory was good.  He was oriented in all spheres, his speech 
was emotional, and his thought process production was 
spontaneous and abundant.  His continuity of thought 
contained some rambling, but the veteran could be goal-
directed and relevant when refocused by the examiner.  His 
thought content contained no suicidal or homicidal ideation.  
There were no delusions, ideas of reference, or feelings of 
unreality.  His abstract ability and concentration were both 
satisfactory.  His mood, by self report, was "okay".  The 
examiner evaluated the veteran's mood as anxious, although 
his range of effect was broad.  He was alert, responsive, and 
cooperative.  His judgment was good and his insight was fair.  
The diagnosis was chronic PTSD, due to war zone experiences.   
His GAF score was 55, and it was noted that his highest GAF 
score in the past year was 60.  The examiner noted that the 
veteran's GAF score provided by the veteran's current 
treatment provider had varied little over the past two years, 
ranging from a low of 55 to a high of 60.

On a VA treatment record dated in March 2005, it was noted 
that the veteran had been seen for a mental health follow-up 
appointment and reported feeling better since he retired, and 
reported he had more time with his family and for himself.  
He continued to have flashbacks and nightmares, but with less 
intensity and frequency.  He reported no problems with his 
two psychiatric medications.  He was found to be alert, 
cooperative, and neatly dressed, and had a good mood with 
relaxed affect, and his speech was normal and thought 
processes were rational.  He had no symptoms of a thought 
disorder, and no suicidal or homicidal ideation.  His GAF 
range was noted to be 60 - 65.  In July 2005, the veteran 
reported that his medications were helpful, and that if he 
did not take them he would isolate and stay in the house.  He 
continued to have symptoms of PTSD, including startling 
easily, hypervigilance, and an erratic sleeping pattern.  He 
had difficulty concentrating and reported being forgetful.  
His energy level was low and he had been sleeping more for 
the past few weeks, but he had motivation.  He lived at home 
with his wife, their daughter, and his grandson, and he 
reported he enjoyed his family and playing cards.  On 
examination he was polite and cooperative, his speech was 
clear, and his thoughts were coherent and relevant to the 
conversation.  He was alert and oriented, and his judgment 
and insight were good.

III.  Analysis

1.  PTSD

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Pursuant to Diagnostic Code 9411, 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id. 

After reviewing the evidence of record the Board finds that, 
although there may be some evidence of some of the criteria 
required for a rating of 70 percent, the medical evidence 
does not show that the manifestations of the veteran's PTSD 
more closely approximate the criteria required for a higher 
rating.  38 C.F.R. § 4.7.  The Board will discuss separately 
each of the criteria required for a 70 percent rating.  In 
that regard, the Board notes that, although some of the 
veteran's recorded symptoms are not specifically provided for 
in the Rating Schedule (e.g., such symptoms as nightmares or 
flashbacks), the symptoms listed at 38 C.F.R. § 4.130 are not 
an exclusive or exhaustive list of symptomatology which may 
be considered for a higher rating claim.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

A 70 percent rating required occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.  In 
this case, the veteran is not attending school, so that is 
not a factor for consideration.  The general rating formula 
for mental disorders also lists a variety of symptoms that 
would support each percentage; as noted above, the list is 
not exhaustive.  

With regard to work, the Board notes that, although the 
veteran's PTSD has no doubt affected his employment in some 
manner, the fact remains that he worked full time for the 
U.S. Postal Service for over 30 years, and retired from that 
job in April 2004.  And although he attributes his retirement 
to his PTSD symptoms, the evidence of record does not support 
that contention.  Moreover, with regard to social impairment, 
the Board notes that, while the veteran has reported he 
isolates himself and does not have many friends, the record 
reflects that he has maintained a good relationship with his 
family - including his wife of over 30 years, his mother, his 
children, his siblings, and his grandson.  He helps his 
family members, and has indicated that most of his social 
activities involve his immediate family.  With regard to the 
veteran's judgment, thinking, and mood, the Board notes that, 
at most, minimal impairment of each has been shown by the 
objective record.  VA treatment records and the VA 
examination report show that he has had good judgment, and 
his thought process has been described as logical, rational, 
organized, and positive.  With regard to mood, this has been 
described alternatively as euthymic (on several occasions), 
good, mildly dysphoric, and anxious.  

With regard to symptoms needed to warrant a 70 percent 
rating, the Board notes that VA treatment records show that 
the veteran has consistently denied having suicidal ideation, 
except on VA examination in 2004, when he reported having 
some suicidal ideation, but he had never taken any action on 
his thoughts..  There has been no report by the veteran or 
finding of any obsessional rituals which interfere with 
routine activities.  On examination, the veteran's speech has 
consistently been found to be normal.  While he has reported 
having panic attacks, and the veteran's anxiety, agitation, 
and edginess have been noted (as well as that he takes 
medication specifically for anxiety), these symptoms have 
never been show to rise to the level of affecting his ability 
to function independently, appropriately, and effectively.  
As noted, he maintained full-time employment with the Postal 
Service for over 30 years, he is able to help others in his 
family, and he spends most of his time at home, most recently 
working on his house.  No impaired impulse control has been 
reported or noted; in fact he reported he had no problems 
with anger, and his only problems with irritability were 
manifested by an exaggerated startle reflex, due to 
unexpected touching or loud noises.  In VA treatment records 
and on the VA examination report the veteran was found to be 
alert, oriented, and neatly dressed.  At no time has there 
been any finding of (or even approximating) spatial 
disorientation or neglect of personal appearance and hygiene.  

While the veteran has, by his own report, had difficulty in 
adapting to stressful circumstances at work, and had anxiety 
going to work, and reported isolating himself at work, he has 
been able to maintain employment for over 30 years.  In 
addition, an inability to establish and maintain effective 
relationships has not been shown; to the contrary, the 
veteran has maintained good relations with many family 
members, including his wife, daughter, and grandson whom he 
lives with, and other family members who he helps out.  

In summary, the findings in such areas as work, family 
relations, judgment, thinking, and mood do not reflect that 
the veteran has deficiencies in most areas, so as to support 
the assignment of a 70 percent rating.  While he may have had 
some problems in some of these areas, he has for the most 
part not had problems (or had minimal problems) in these 
areas.  Rather, it appears that his PTSD manifestations more 
nearly approximate the criteria for a 50 percent rating.  38 
C.F.R. § 4.7.

With regard to the Global Assessment of Functioning scores 
assigned in VA treatment records and on the VA examination 
report, the Board observes that the GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score between 51 and 60 
suggests moderate symptoms or moderate difficulty in social, 
occupational or school functioning. Id.  The Board also notes 
that while the examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, it is not determinative of the percentage rating 
to be assigned; the percentage rating depends on evaluation 
of all the evidence.  38 C.F.R. §§ 4.126; VAOPGCPREC 10-95.  
The medical evidence of record shows that the veteran's GAF 
scores have ranged from 55 to 60, which suggests moderate 
symptoms or moderate impairment in social or occupational 
functioning.  Thus, when the veteran's GAF scores are 
considered together with the other findings in the medical 
evidence, this further supports a finding that the criteria 
for a rating in excess of 50 percent have not been met.  

Given the extensive evidence above, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran's service-connected PTSD meets, or even 
approximates, the criteria for a 70 percent rating.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the veteran 
is not entitled to an evaluation in excess of 50 percent for 
his service-connected PTSD, and there is no reasonable doubt 
to be resolved in his favor.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

2.  TDIU rating

The veteran asserts that his service-connected disability 
(PTSD) renders him unemployable, and that entitlement to a 
TDIU is warranted.

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extra-schedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities.  38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension (C&P) Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  38 C.F.R. § 4.16(b).

The veteran's sole service-connected disability is PTSD, for 
which a 50 percent rating has been assigned, effective from 
November 10, 2003.  Thus, the veteran does not meet the 
schedular requirements necessary for the assignment of a 
total rating under 38 C.F.R. § 4.16(a).

The issue, therefore, is whether the veteran's service-
connected PTSD precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  38 
C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The Court has indicated that, in essence, the unemployability 
question, that is, the veteran's ability or inability to 
engage in substantial gainful activity, has to be looked at 
in a practical manner, and that the thrust is whether a 
particular job is realistically within the capabilities, both 
physical and mental, of the appellant.  Id.

A review of the medical evidence of record shows that there 
is recognition that the veteran's PTSD has caused at least 
some amount of industrial impairment.  Prior to retiring in 
April 2004, the veteran reported that his job with the U.S. 
Postal Service was stressful and that he isolated himself at 
work.  He indicated that he suffered a panic attack in April 
2004 and had other panic attacks at work.  He claimed that 
his PTSD medications impair his ability to think and do 
things and make it impossible for him to work.  Despite his 
contentions regarding how PTSD has affected his employment, 
the record nonetheless reflects that the veteran has worked 
fulltime as a mail handler for over thirty years, from 1971 
through 2004.  He has reported on several occasions that he 
retired from the U.S. Postal Service in April 2004.  Thus, it 
appears that prior to his retirement (after 30+ years of 
service), the veteran was able to settle into an occupation 
with the Postal Service that allowed him to maintain 
substantially gainful employment within the limitations of 
his service-connected disability.  

After a review of the entire claims file, the Board concludes 
that the facts and circumstances are against finding that the 
veteran's service-connected PTSD precludes him from securing 
or following a substantially gainful occupation.  Thus the 
Board will not direct that the case be referred to the 
Director of the C&P Service for consideration of a TDIU 
rating on an extra-schedular basis under 38 C.F.R. § 4.16(b).  
As the preponderance of the evidence is against the claim for 
a TDIU rating, the benefit-of-the-doubt rule is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU rating is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


